DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/12/21:
Claims 1 – 3, 6 – 16 and 18 - 20 are pending in the application.  
Claim 1 is amended.  
Claims 4 – 5 and 17 are cancelled.  




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 3/12/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 – 3, 6 – 16, and 18 - 20 are allowed.  

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1 .312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim 1, delete [a second composition] in the end of line 3 to beginning of line 4 and insert a second polymeric composition.
Also as to claim 1, delete [the first composition] of line four and insert the first polymeric composition.
Authorization for this examiner's amendment was given in a telephone interview with Mr. David Dzurne on 4/16/21.
Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a 3-dimensional printed dental device as claimed.  

The closest prior art of record is believed to be anticipated by US 20150038634 to Sun et al, hereinafter “Sun” and as evidenced by the NPL titled Colacryl TS1785.

Sun is directed to novel polymerizable rubber impact modified liquid compositions for applications like denture bases, orthodontic appliances etc. [0002].  

Claim 1 was examined a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  

Sun teaches a composition in Table 2, Example 16 which has a flexural strength of 67 MPa, a flexural modulus of 2210 mPa, a fracture toughness (Kmax) of 2.51 MPa m1/2 and a work of fracture of 1160 J/m2. These values lie within the claimed ranges for claims 1 - 5 and 17). Sun is directed to novel polymerizable rubber impact modified liquid compositions for applications like denture bases, orthodontic appliances etc. [0002] (claim 6).  Sun does not teach or suggest a first layer and a second layer wherein the first and second layers are different in composition and flexural strength.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/16/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765